UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 20, 2011 (May 19, 2011) ALPHA NATURAL RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 001-32331 42-1638663 (State or other jurisdiction (Commission File (I.R.S. Employer of incorporation) Number) Identification Number) One Alpha Place, P.O. Box 2345, Abingdon, VA 24212 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (276) 619-4410 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On May 19, 2011, Alpha Natural Resources, Inc. (the “Company”) held its Annual Meeting of Stockholders in Abingdon, Virginia.The results of the matters voted on at the Annual Meeting are provided below. Proposal No. 1:The election of nine directors to hold office for a one-year term expiring at the annual meeting in 2012 and until their respective successors are elected and qualified: Director Name For Withheld Broker Non-Votes Michael J. Quillen William J. Crowley, Jr. Kevin S. Crutchfield E. Linn Draper, Jr. Glenn A. Eisenberg P. Michael Giftos Joel Richards, III James F. Roberts Ted G. Wood There were no abstentions on this proposal. Proposal No. 2:The advisory (non-binding) vote to approve the compensation paid to our named executive officers. For: Against: Abstained: Broker Non-Votes: Proposal No. 3:The advisory (non-binding) vote to determine the frequency of future advisory votes to approve the compensation paid to our named executive officers. 1 Year: 2 Years: 3 Years: Abstained: Broker Non-Votes: Based on the voting results for this proposal, the Company determined that an advisory vote to approve the compensation paid to our named executive officers will be conducted on an annual basis, until the next advisory vote on this matter is held. Proposal No. 4:The ratification of KPMG LLP as the Company's independent registered public accounting firm for the fiscal year ending December 31, 2011. For: Against: Abstained: There were no broker non-votes on this proposal. Proposal No. 5:A stockholder proposal regarding pollution. For: Against: Abstained: Broker Non-Votes: SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Alpha Natural Resources, Inc. Date: May 20, 2011 By: /s/ Vaughn R. Groves Name: Vaughn R. Groves Title: Executive Vice President, General Counsel and Secretary
